The following opinion was filed January 8, 1908:
KeRwibt, J.
There is evidence tending to show that tbe defendant Yought and McDonald were members of tbe board of supervisors of the town of Morse, Ashland county, and Collins chairman of tbe board, Peter Eisbbacb highway commissioner, and Templin town clerk; that on the 1st day of November, 1902, the town board was in session doing its regular business and passing upon claims presented against the town; that during the proceedings and before the completion of their work it was suggested by one of the members that it was about time they were having another rake-off, and for the purpose of carrying out this scheme and fraudulently obtaining money for each of the five parties concerned, namely, the three members of the board, the clerk, and highway commissioner, it was proposed to present claims in names of fictitious persons and have them allowed, orders issued therefor, and the money collected and distributed among the parties; that defendant Yought took an active part in the scheme, whereupon seven fictitious names were presented by the members of the town board, the clerk, and the commissioner of highways, and claims for alleged road work entered in their favor, varying in amounts from $35 to $40.25. *9'These claims were entered up among the legitimate claims and placed upon the pay roll, voted upon by the board and allowed, all members of the board voting in favor of such allowance. The minutes of the town meeting show that these ■claims were regularly presented and O. IL’d by the chairman, and regularly voted upon, passed, and allowed in favor -of the parties named as claimants in the claims presented. After the claims were allowed, -in pursuance of the scheme ■orders were drawn up by the clerk (Templin) in the regular form of town orders and regularly numbered from 1854 to 1860, inclusive, and signed by Collins, chairman of the board ■of supervisors, and Templin, clerk. The clerk then tore out the orders and passed them around, one to the chairman, one to each of the supervisors, one to the highway commissioner, and had three left. Whereupon it was suggested by one of the party that all the orders be given to Collins (chairman) to have cashed and the money divided, and they were delivered to Collins accordingly. The understanding was that 'the parties should have about $50 apiece out of the rake-off, which was represented by these seven orders. The orders when taken out of the order book were receipted for by Eish-hach signing on the stub the names of the payees and his own initials below. Shortly after the orders were delivered to Collins, Eishbach called at Collins’s saloon and received something over $50 as his portion of the plunder. The •seven orders aggregated $265.25. Three of these orders, •aggregating over $100, were presented at a bank by defendant Yought and cashed. Several propositions based upon the errors assigned are discussed by defendant.
1. It is insisted that because the indictment charges Collins, McDonald, defendant Yought, Templin, and Eishbach jointly it cannot be sustained against any one of the persons, jointly indicted unless the alleged, offense was committed in the manner detailed by Eishbach, one of the principal witnesses for the state; that it was impossible for defendant *10Vougld alone or in conjunction with. Templin or Eishbach to do the thing charged, and that the offense could not have been committed unless McDonald and Collins were equally guilty with defendant Vouglit; that in clearing Collins and McDonald the jury found Eishbach was a perjurer and his story a fabrication, therefore all persons accused with Collins and McDonald were necessarily exonerated. We do not. think the acquittal of Collins and McDonald had any such effect, nor do we think the jury necessarily found by the acquittal of Collins and McDonald that Eishbach was a perjurer or that his testimony respecting the making of the orders and pay roll was necessarily false. Eishbach’s story was corroborated in many particulars by other evidence tending to fix guilt upon defendant Vouglit. The evidence respecting the guilt of Vouglit and the other defendants was-different. Each defendant testified in his own behalf. The jury may well have found the evidence of Eishbach on the making of the orders true and yet have found that Collins and McDonald were not guilty of larceny of the orders., or any of them. The jury may have found, as testified to by Eishbach, that McDonald took all the orders and carried them away and also have found that defendant Vought after-wards, in pursuance of the fraudulent scheme, got possession of three of the orders and cashed them, and that Collins and McDonald never cashed any of the orders or received any money upon them, although they participated in the-scheme up to the point of delivering the orders. There is no. doubt that the evidence is sufficient to establish the corrupt scheme and the issuance and delivery of the orders in pursuance thereof and that defendant Vouglit got a portion of the plunder by obtaining the money upon three of the ’orders. The jury doubtless found this in convicting defendant Vought. They doubtless also found upon all the evidence some ground for acquitting Collins and McDonald not inconsistent with the conviction of Vought, and whether the *11grounds for the discharge of Oollins and McDonald were sufficient it is unnecessary to consider,,,, since the evidence was sufficient to convict defendant Yought. Upon the evidence produced we are very clear that the discharge of Collins and McDonald did not necessarily work a discharge of defendant Vought. Counsel is in error in his contention that the discharge of Oollins and MeDoná’ld necessarily discharged defendant Vought. It is true that there are cases where the acquittal of one jointly indicted works a discharge of all. But such authorities are clearly distinguishable from the case before us, as will be seen by an examination of the eases cited by counsel for defendant and many others.
State v. Wilson, 3 McCord, 187, is where two persons were indicted together for stealing the same goods, and it was held that one could not be convicted of grand and the other of petit larceny. The court said that two persons equally concerned in stealing the same article could not be guilty of different offenses; that the jury could not value the property at one price in the hands of one man and at another in the hands of another, who were equally concerned in the same transaction, for the purpose of subjecting one to a greater punishment than the other. State v. Jackson, 7 S. C. 283, was where A. and B. were indicted for conspiracy. Both appeared and pleaded to the indictment. B. was put upon trial and A. used as a witness for the state. After the jury retired a nolle was entered as to A. and a verdict of guilty rendered as to B. It was held that judgment could not be pronounced on the verdict, since it would amount to convicting one of conspiracy, and'a conspiracy implies a combination between two or more. State v. Tom, 13 N. C. (2 Dev. Law) 569, and Rex v. Plummer, [1902] 2 K. B. 339, are conspiracy cases. Comm. v. Edwards, 135 Pa. St. 474, 19 Atl. 1064, turned on the construction of a statute relating to costs. Delany v. People, 10 Mich. 241, was a case of lewd and lascivious cohabitation under a statute making *12tbe offense tbe joint act of two, and. hence an-indictment •charging one stated nó-offense under tbe statute. 2 Hawk. P. 0. cb. 29, sec. 40, relates to principal and accessory.
It will be seen that tbe foregoing cases cited by counsel for defendant Vought are not in point and do not help bis .contention. In case of adultery it bas been beld that one participant may be convicted and tbe other acquitted. Alonzo v. State, 15 Tex. App. 378, citing 2 Whart. Crim. Law, §§ 1124, 1130, and State v. Caldwell, 8 Baxt. 516. But we regard it unnecessary to prolong discussion upon this point. We think it entirely clear that tbe verdict of not guilty as to Collins and McDonald in no way interfered with tbe conviction of Vought.
2. It is further insisted that if Eishbach’s story falls the whole case falls. In tbe first place it is for tbe jury to say whether Eisbbacb’s story falls. His story was in many respects corroborated. A record was made of tbe transactions and tbe signatures produced. A record of tbe orders made and signed was produced. There was also a stub book showing receipts for tbe seven orders, and a record showing that tbe bank received three orders from Vought. Other evidence might be recited strongly corroborating Eisbbacb’s evidence as to the board meeting. We cannot bring ourselves to tbe conclusion contended for by counsel that Eishbach’s board-meeting story falls, but on the contrary think it is well supported by tbe evidence.
3. It is further insisted that tbe value of tbe property was not shown and that it bad no value. Tbe argument of counsel is that tbe seven orders being issued without authority were void and of no value. As we have before observed, tbe orders in' question were regular upon their face. Not only were •they regular upon their face and signed by the chairman and countersigned by the clerk, but all the proceedings back of the orders, as appears from the town records, were regular. The claims in favor of the persons named in the orders *13as payees for labor were presented, filed, and allowed by tbe board and placed upon tbe pay roll and tbe orders in question drawn for tbe respective amounts. There was nothing upon tbe face of the orders or in tbe town records to' cast any suspicion upon tbe validity of tbe orders at tbe time tbe three orders were cashed at tbe bank by Vought or at tbe time tbe seven orders in question were signed and delivered to Collins. Now, in order to successfully defend against these orders, it would be necessary to establish tbe facts contrary to tbe town records to tbe effect that tbe names of tbe payees were fictitious names and that no such claims in fact existed against tbe town.- Until this was established tbe orders constituted valid obligations against tbe town; subject to be defeated upon proof of facts showing their invalidity and a determination of tbe fact of invalidity. It is said, tbe orders were of no value. Tbe three orders cashed by Vought proved to be of value to him, since be received more than $100 for them at tbe bank. They accomplished tbe purpose for which they were issued, namely, to pass as valid obligations against tbe town, and it is safe to say that no diligence on tbe part of tbe bank would have discovered any infirmity in them. Sec. 4415, Stats. (1898), provides:
“Any person who shall commit tbe crime of larceny by stealing tbe property of another, any money, goods or chattels, or any bank note, bond, promissory note, bill of exchange, order, certificate, book of account, conveyance of real estate, bill of sale, mortgage, valuable contract, receipt, release, defeasance, railroad passenger’ticket, ticket of admission to any place, any writ, process, public record, or any instrument in writing whereby any demand, right or obligation is created, increased, diminished or extinguished or any personal property whatever, if the value thereof shall exceed one hundred dollars, shall, unless it be otherwise provided in these statutes as to some particular offense, be punished by imprisonment in the state prison not more than five years nor less than one year. ...”
*14There can be no donbt under this statute that a town order is the subject of larceny. Clawson v. State, 129 Wis. 650, 109 N. W. 518; State v. White, 66 Wis. 343, 28 N. W. 202. The only question is whether the alleged invalidity renders the orders of no value and therefore not the subject of larceny. We think the case at bar is ruled by the doctrine laid down by this court in State v. White, supra, and Norton v. State, 129 Wis. 659, 109 N. W. 531. In State v. White, supra, it was held, that unissued negotiable bonds of a city in the custody of the city comptroller were property for the taking and conversion of which he may be convicted of embezzlement, even though the city may not be liable on the bonds. The reasoning of the court is very much in point as bearing upon the instant case. At page 349 (28 N. W. 204) the court said:
“The argument that the city of Milwaukee may not be liable to the holders of the bonds fraudulently converted by the defendant — an argument which may or may not be a sound one, and the determination of which, one way or the other, may depend very much upon the court in which the action to enforce the payment thereof may be brought — does not seem to us a sufficient reason for holding the defendant not guilty of a crime in converting them. To him the bonds were just as good as though they had been regularly issued. He received the same compensation that he would have received had they been regularly issued; and it would seem to be just that he should not now be heard to say they were merely waste paper. If the person who purchased them of him shall fail to recover on them against the city, certainly a great injustice has been done to that person; and, though the city may succeed in making a defense, it will be at considerable cost and expenditure, and so far it will be injured by the fraud of the defendant.”
In Norton v. State, 129 Wis. 659, 109 N. W. 531, it was held that a check falsely made with intent to defraud and apparently sufficient on its face is a forgery, even though other steps, such as indorsement by the payee, would be nec*15essary, if it were genuine, to perfect it in the hands of the accused. In State v. Morgan, 109 Tenn. 157, 69 S. W. 970, it was held that a county warrant obtained by fraud and void was the subject of larceny.
It is further insisted bv counsel for defendant that the orders were not orders at all, but simply waste paper, and created no obligation against the town. They were valid on their face and upon the face of the town records, and valid until set aside or defeated by a judgment establishing their invalidity, which might or might not be accomplished, depending on'the evidence produced and the result of a trial. We think under, the rules laid down by this court in State v. White, supra, and Norton v. State, supra, the orders were the subject of larceny and their value sufficiently established.
4. It is further insisted that the element of trespass or non-consent is wanting and hence no larceny is proved. It is said the things claimed to have been stolen were lawfully in possession of the town board as officers of the town, and if they carried them away there could be no trespass and no non-consent. But the property of the town was in possession of its officers for lawful, not for unlawful, purposes, and every unlawful diversion.of funds of the town by its officers involves the element of nonconsent on the part of the town. Nor is it necessary that a trespass in the technical sense be committed in order to constitute larceny, where the property is taken by artifice, fraud, or false pretense. People v. Hughes, 91 Hun, 354, 36 N. Y. Supp. 493; People v. Laurence, 137 N. Y. 517, 33 N. E. 547; People v. Shaw, 57 Mich. 403, 24 N. W. 121; Frazier v. State, 85 Ala. 17. Moreover, by sec. 4415, Stats. (1898), embezzlement is made larceny, and counsel for defendant says if the state has proved an offense it is embezzlement.
5. It is further urged by counsel for defendant that Vought was not indicted by a lawful grand jury, on the ground that *16ch. 90, Laws of 1903, is 'unconstitutional as being in contravention of the state and federal constitutions. We regard this question settled against the defendant’s contention by former decisions of this court, notably State ex rel. Gubbins v. Anson, 132 Wis. 461, 112 N. W. 475. After a careful examination of the exhaustive argument of counsel upon this point we are unable to discover any reason for receding from our former decisions and must regard the question at rest.
Complaint is made by counsel of the “excessive zeal of state’s attorney,” but we find nothing under this head which could have worked any prejudice to the defendant.
Error is also assigned because of alleged erroneous admission of evidence. The most objectionable evidence came in inadvertently and was afterwards stricken out and the jury instructed to disregard it. We find no- prejudicial error-under this head.
After a careful examination of the record we think no prejudicial error was committed, and therefore the judgment must be affirmed.
By the Court. — Judgment affirmed.